REASONS FOR ALLOWANCE

EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
The U.S. Patent and Trademark Office – Patent Trial and Appeal Board (PTAB) rendered a Decision on 1/29/2021 that claims 2, 3, 5-8, 10-18, 21-26, 31 and 32 were free of the prior art.
Claims 2, 3, 5-8, 10-18, 21-26, 31 and 32 are directed to allowable methods.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLAIMS ALLOWED
Claims 2, 3, 5-8, 10-18, 21-26, 31 and 32 are allowed. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul D. Pyla/
Examiner, Art Unit 1653



/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653